          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 1 of 44



                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York



                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         April 23, 2020

BY ECF / EMAIL

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

        Re:     United States v. Ruben Weigand, S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

         The Government submits this letter in response to the defendant’s April 21, 2020 motion,
which seeks reconsideration of the Court’s March 17, 2020 Order detaining Ruben Weigand
pending trial in this case. (See Dkt. No. 26, the “Reconsideration Mot.”). For the reasons
described below, the defendant has failed to raise any new arguments that warrant overturning the
Court’s prior detention order. As the Court has previously found, Weigand, who is a German
citizen and cannot be extradited from Germany to the United States, “has an obvious motive to
flee, has the wherewithal to flee, has a particularly strong reason to flee in light of the no extradition
situation” and therefore “no set of conditions could reasonably assure that he is not a substantial
flight risk.” (March 17, 2020 Bail Hearing Transcript (“Tr.,” attached hereto as Exhibit A) at 27-
28). The Court should accordingly deny the defendant’s Reconsideration Motion and order that
the defendant remain detained pending trial in this case.

A.      The Charges

       On or about March 9, 2020, a grand jury empaneled in the Southern District of New York
returned a superseding indictment, S3 20 Cr. 188 (JSR) (the “Indictment”), charging Ruben
Weigand and Hamid Akhavan, a/k/a “Ray Akhavan” (“Akhavan”), with conspiracy to commit
bank fraud, in violation of Title 18, United States Code, Section 1349, from in or around 2016,
through at least in or around 2019. (Dkt No. 16).

       As set forth in greater detail in the Indictment, Weigand and Akhavan, working with others,
including principals from one of the leading on-demand marijuana delivery companies in the
United States (the “Online Marijuana Marketplace Company”), planned and executed a scheme to
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 2 of 44
Honorable Jed S. Rakoff
April 23, 2020


deceive United States banks and other financial institutions into processing over one hundred
million dollars in credit and debit card payments for the purchase and delivery of marijuana
products (the “Transaction Laundering Scheme”). Because many United States banks are
unwilling to process payments involving the purchase of marijuana, Weigand, Akhavan, and others
used fraudulent methods so that the Online Marijuana Marketplace Company could avoid these
restrictions and receive tens of millions of dollars from its customers, primarily located in
California and Oregon, who purchased marijuana products through the company. (Indictment
¶ 1). 1 Some of the banks and other financial institutions victimized by this criminal activity are
located in the Southern District of New York.

        As further set forth in the Indictment, the Online Marijuana Marketplace Company
operated a technology platform that enabled customers to place online orders for various marijuana
products offered by different dispensaries listed on the Online Marijuana Marketplace Company’s
website and mobile application (collectively, the “Applications”). As a result of the Transaction
Laundering Scheme, at various times between 2016 and 2019, the Online Marijuana Marketplace
Company was able to offer its customers the ability to pay for purchases of marijuana products
with credit and debit cards. (Id. ¶ 4). Once a customer placed an order, a delivery driver arranged
by the dispensary would deliver the order to the customer shortly thereafter. Once the delivery
was complete, the Online Marijuana Marketplace Company would generate and transmit via email
a receipt for the purchase. (Id. ¶ 5). The fact that the transaction involved the purchase of
marijuana, however, was concealed from the bank or financial institution responsible for
approving the payment—that is, the cardholder’s issuing bank—which otherwise would have
declined the transaction. (Id. ¶¶ 2, 8-9).

       To effectuate the Transaction Laundering Scheme, Weigand, Akhavan, and several of the
principals of the Online Marijuana Marketplace Company, including principals at the company,
arranged for the money received from the Online Marijuana Marketplace Company’s customers
to be disguised as payments to over a dozen phony online merchants and other non-marijuana
businesses (the “Phony Merchants”), including transactions that appeared to be for stenographic
services, music stores/pianos, and cosmetic stores. 2 Weigand, Akhavan, and others, worked with
1
  In the defendant’s Reconsideration Motion, he notes that marijuana is legal under state law in
several states, including California and Oregon. (Reconsideration Mot. at 4). This is entirely
beside the point. Marijuana is a Schedule I Controlled Substance under the Controlled
Substances Act, and the possession, distribution, and use of marijuana is unlawful under federal
statutes, including Title 21, United States Code Sections 841 and 844. Accordingly, as noted
above, many United States banks are unwilling to process payments involving the purchase of
marijuana. As a result, the co-conspirators in the Transaction Laundering Scheme, including
Weigand, went to great lengths to hide the true nature of the transactions they were processing
from banks and financial institutions and disguised those transactions as lawful payments for
other goods.
2
  A list of several of the website names associated with the Phony Merchants appears in
paragraph 13 of the Indictment. Additional website names associated with the Phony Merchants
included organikals.store, greendenvale, mentaldossier.com, indus-distr.com, osteofiles.com,
goodgreenbazaar.com, medical-stf.com, and medical-dsr.com. The Phony Merchants involved
in the scheme also included Lorry Ltd., Linebeck, Hot Robots, International Standard, and New

                                                2
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 3 of 44
Honorable Jed S. Rakoff
April 23, 2020


other co-conspirators to create at least a dozen Phony Merchants. The Phony Merchants typically
maintained web pages suggesting that they were involved in selling legitimate goods, such as
carbonated drinks, face cream, dog products, and diving gear.

        To accomplish this deceptive scheme, the Online Marijuana Marketplace Company relied
on third party payment processors (the “Payment Processors”) who worked with Weigand,
Akhavan, and other co-conspirators to create phony offshore corporations and websites (i.e., the
Phony Merchants) and open offshore merchant bank accounts. One of Weigand’s responsibilities
was to submit fraudulent applications on behalf of the Phony Merchants to these offshore banks in
order to open merchant bank accounts for the Phony Merchants. Weigand, Akhavan and other
members of the conspiracy then used the Phony Merchants’ offshore bank accounts to disguise
payments made to the Online Marijuana Marketplace Company for the purchase of marijuana
products, thereby deceiving United States banks about the true nature of the financial transactions
they were processing. Working together, Weigand, Akhavan, other Payment Processors, and
principals of the Online Marijuana Marketplace Company, deceived United States banks and
financial institutions—including federally insured institutions—into processing tens of millions of
dollars in marijuana purchases made through the Online Marijuana Marketplace Company. (Id.
¶ 2; see also Id. ¶¶ 8, 12-14). The Transaction Laundering Scheme generated more than
approximately $100 million in credit and debit card transactions. (Id. ¶ 14). Based on evidence
obtained to date, it appears that the Online Marijuana Marketplace Company stopped processing
credit card transactions in approximately mid-2019. 3

        As mentioned above, Weigand’s primary role in the Transaction Laundering Scheme was
to manage an international network of bank accounts used by the Phony Merchants to process
payments on behalf of the Online Marijuana Marketplace Company. For example, in one
encrypted group chat message, Akhavan states to employees at the Online Marijuana Marketplace
Company that “Ruben [Weigand] ha[s] . . . agreed to be actively involved with helping us out.
[Unnamed co-conspirator] is handling all reporting and reconciliation. And Ruben [Weigand] is
interfacing with the banks.” In this role, Weigand was responsible for, among things, finding

Opal Ltd.
3
  Among other sources of information in this investigation, some of which are discussed below,
is a cooperating witness (“CW-1”) with whom Akhavan contracted to receive services to
implement the Transaction Laundering Scheme. According to CW-1—and as corroborated by
other evidence—among other roles CW-1 played in the charged conspiracy, CW-1 assisted
Weigand, Akhavan, and other co-conspirators in the creation and development of the Phony
Merchants and phony merchant websites and the preparation of associated fraudulent merchant
applications, agreements, and related documents to submit to banks and financial institutions.
Based in part on his involvement in the bank frank scheme charged in the Indictment, CW-1 has
pleaded guilty to conspiring to commit bank fraud, conspiring to commit money laundering, and
Hobbs Act extortion offenses pursuant to a cooperation agreement with the United States
Attorney’s Office for the Southern District of New York. In connection with CW-1’s assistance,
CW-1 has provided information and records to law enforcement, and hopes to receive leniency at
sentencing. Information provided by CW-1 has been corroborated, in part, by recordings,
electronic communications, and other records.


                                                3
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 4 of 44
Honorable Jed S. Rakoff
April 23, 2020


European banks to process the Online Marijuana Marketplace Company’s marijuana transactions,
and reviewing and then submitting fraudulent application packages for the Phony Merchants to his
contacts at these overseas banks.

       During one of Weigand’s most recent trips to the United States in March 2018, Weigand
met in Calabasas, California, with co-conspirators in the Transaction Laundering Scheme and
discussed, among other things, operational details regarding how the Transaction Laundering
Scheme would work. Specifically, among other things, attendees at the meeting discussed that
the underlying transactions that were going to be processed through the Phony Merchants were for
the Online Marijuana Marketplace Company. Furthermore, the attendees at the meeting
discussed the details of how the payment processing would work, including the use of Phony
Merchants with overseas bank accounts.

B.     The Defendant

        Weigand is a German citizen and resides in Luxemburg. Weigand has no family in the
United States, no property or assets in the United States, and no permanent legal status in the
United States. The defendant travels to the United States infrequently—when the defendant was
arrested at LAX on March 9, 2020, the defendant was only in the United States on a layover in
transit from Zurich, Switzerland, to San Jose, Costa Rica. The defendant appears to have
significant personal wealth, owning a home in Luxemburg that is purportedly worth in excess of
$ 3 million. (Reconsideration Mot. at 3).

       According to the defendant, he has resided in Luxemburg with his girlfriend of ten years.
Before that, Weigand resided in Molsberg, Germany, where he was born and raised. Weigand’s
parents and his siblings all reside in Germany. He has no close family in the United States.

C.     Procedural History

        As noted above, Weigand was arrested on March 9, 2020, at Los Angeles International
Airport. Weigand was presented in the Central District of California (“CDCA”) the following
day, on or about March 10, 2020. A bail hearing was held in front of Magistrate Judge Patrick J.
Walsh in CDCA on or about March 13, 2020, who ordered the defendant released on a set of bail
conditions. Judge Walsh also ordered that Weigand remain detained until his conditions were
satisfied.

        The Government appealed Judge Walsh’s bail decision to Your Honor and a telephonic
bail review hearing was held on or about March 17, 2020 (the “March 17 Bail Argument”). At
the conclusion of the March 17 Bail Argument, the Court overruled the magistrate judge and
ordered that Weigand remain detained. In so ruling, the Court explained:

       this defendant has an obvious motive to flee, has the wherewithal to flee, has a
       particularly strong reason to flee in light of the no extradition situation, and that
       coupled with all the other comments I’ve made convinces me that no set of
       conditions could reasonably assure that he is not a substantial flight risk. So I
       overrule the magistrate judge and Mr. Weigand will be detained.


                                                4
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 5 of 44
Honorable Jed S. Rakoff
April 23, 2020


Tr. 27-28.

        The defendant has remained incarcerated at the Santa Ana Jail in California since his arrest.
At the request of the defendant, the defendant has remained at the Santa Ana Jail and has not been
transferred to a detention facility in New York.

D.     COVID-19 Conditions and Protocols at Santa Ana Jail

        As noted above, Weigand is currently incarcerated at the Santa Ana Jail in California.
Based on information provided by the Santa Ana Jail yesterday, there are currently no COVID-19
cases at the Santa Ana Jail, including both inmates and staff. Furthermore, no inmates have
exhibited flu like symptoms or other COVID-19 related symptoms. The Santa Ana Jail is also
taking a number of precautionary measures, including the following:

       •     Public visits are suspended;
       •     All professional staff are subject to a medical screening before they are allowed inside
             the Jail;
       •     Professional non-contact visitors will be offered disinfect[ant] products to clean their
             visitation phones;
       •     All staff are having their temperature read by medical staff when they exit and return
             to the Jail;
       •     All inmate programs are suspended;
       •     Medical has added a supplemental COVID-19 questionnaire for all new intakes;
       •     Cleaning crews are systematically cleaning the Jail throughout the day;
       •     Portable handwashing stations are available;
       •     Daily briefings with medical staff;
       •     Inmates have been given four free ten-minutes phone call to contact their family or
             attorney;
       •     Educational posters have been placed throughout the facility;
       •     All new inmate intakes will be on a medical isolation for a minimum of seven days;
       •     Information videos related to hygiene, social distancing, and COVID-19 updates will
             be played via Jail’s TV network system for every inmate group, once a week;
       •     All inmates over the age of 60 are housed together in their own special unit; and
       •     The Jail will not accept new inmates who have recently been in other countries.

E.     Applicable Law

        Title 18, United States Code, Section 3142(e) provides that if a judicial officer concludes
after a hearing that “no condition or combination of conditions will reasonably assure the
appearance of the person as required and the safety of any other person and the community,” the
officer shall order the defendant detained pending trial. 18 U.S.C. § 3142(e). In seeking
detention, the Government bears the burden of establishing risk of flight by a preponderance of
the evidence or dangerousness by clear and convincing evidence. Id. § 3142(f). The
Government is not bound by the rules of evidence in discharging its burden, see id., and may
proceed by proffer, see, e.g., United States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995). In
considering the defendant’s application for bail, the Court must consider (1) the nature and

                                                  5
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 6 of 44
Honorable Jed S. Rakoff
April 23, 2020


circumstances of the offenses charged, (2) the weight of the evidence, (3) the history and
characteristics of the defendant, and (4) the nature and seriousness of the danger to any person or
the community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g).

F.     Discussion

        As described above, and during the March 17 Bail Argument, Weigand is a wealthy
German citizen, with no current (or even recent) ties to the United States, no property or other
assets in the United States, the means to flee, the incentive to flee, and close ties to foreign
individuals, including his family. Weigand presents a severe risk of flight. As both Pretrial
Services recommended and Your Honor already found, Weigand should be detained. Nothing in
his Reconsideration Motion, including his proposed bail package, or his arguments about COVID-
19, change Weigand’s risk of flight, or the appropriateness of the Court’s detention order.

           a. Weigand Has No Meaningful Ties to the United States and Extraordinarily Strong
              Ties Elsewhere

       Weigand has no meaningful ties to the United States of any kind, and he does not assert
otherwise in his Reconsideration Motion. He does not live in the United States. He has no family
in the United States. He has no property in the United States. He has no other assets in the
United States. He is not a citizen and has no lawful resident status. Weigand lives in Luxemburg
and does not travel frequently to the United States. Weigand’s family is also from Germany.

         The letters enclosed as Exhibits C through E to his Reconsideration Motion, two of which
were provided by Weigand’s potential co-signers, are in accord. The letter from Mirko
Huellemann indicates that Mr. Huellamann resides in Germany. The letter from Markus Fuchs
indicates that Mr. Fuchs met Weigand through a mutual friend in Munich, Germany, where Mr.
Fuchs is from. These letters demonstrate that Weigand has very close, long-standing ties to other
jurisdictions, including those from which, as discussed below, extradition is not possible.
Although Weigand is a resident of Luxemburg, he is a German citizen, and appears to have deep
ties to other German citizens/residents as set forth in above-referenced letters.

           b. Weigand Has A Powerful Incentive to Flee

       Weigand also has an extremely powerful incentive to flee. He is facing a serious bank
fraud conspiracy charge, alleging that Weigand and his co-conspirators were involved in the
unlawful processing of over $100 million. This charge carries a statutory maximum sentence of
30 years in prison. And the evidence of Weigand’s guilt is very strong. Among other evidence,
the Government’s case consists of:

           •   The anticipated testimony of CW-1, explaining how the Transaction Laundering
               Scheme worked, and the role of the co-conspirators, including Weigand. That
               testimony would include, as noted above, testimony that Weigand attended a
               meeting in Calabasas, California, during which Weigand, Akhavan, CW-1, and
               other co-conspirators discussed how the Transaction Laundering Scheme was
               intended to operate. There are pictures of Weigand and other co-conspirators at
               this meeting.     Emails also show that Weigand met with Akhavan and


                                                6
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 7 of 44
Honorable Jed S. Rakoff
April 23, 2020


              representatives from the Online Marijuana Marketplace Company during that same
              trip. In addition, Weigand’s travel records show that he was in California during
              the time that these meetings took place.

          •   Numerous encrypted chat messages and encrypted emails in which Weigand,
              Akhavan, principals at the Online Marijuana Marketplace Company, and other co-
              conspirators communicate about the daily operation of the Transaction Laundering
              Scheme. These messages and emails make explicit reference to the use of Phony
              Merchants to process transactions that Weigand and other co-conspirators knew
              were on behalf of the Online Marijuana Marketplace Company. As an example,
              in one set of emails, a co-conspirator sent an email to an email address used by
              Weigand, attaching a set of fraudulent merchant application packages for Phony
              Merchants, including merchants named “International Standard Ltd” and “Hot
              Robots Ltd.” In the application package for International Standard Ltd, the
              merchant lists its website as “goodegreenbazaar.com,” and purports that its
              business is the “production and sale of sheet music.” This evidence goes to the
              core of the bank fraud conspiracy—it shows that Weigand and his co-conspirators
              were disguising the Online Marijuana Marketplace Company’s transactions
              through the use of Phony Merchants and offshore bank accounts. 4

          •   A recording of Weigand’s post-arrest statement, after he waived his Miranda rights,
              in which Weigand made a number of false statements to law enforcement, including
              an unequivocal statement that he had “no involvement” with the Online Marijuana
              Marketplace Company and that his knowledge about the Company was limited to
              what he had read on a billboard and on the Company’s website. Weigand also
              denied using an encrypted email address that was used to communicate about the
              Transaction Laundering Scheme. Other evidence, including signatures to emails
              from that email address, and testimony from CW-1, demonstrates that Weigand in
              fact used that email address in furtherance of the Transaction Laundering Scheme.

          •   Financial records and other evidence showing that Akavan, Weigand, and offshore
              banks used to open bank accounts for the Phony Merchants, were collectively paid
              outsized fees to process the marijuana transactions on behalf of the Online
4
  Notably, many of these communications took place through encrypted communication
platforms that prevents third parties—including law enforcement—from being able to access the
cryptographic keys needed to decrypt the conversation. This means that law enforcement agents
are unable to intercept or “wiretap” communications that are sent through these encrypted
communication platforms, and, furthermore, are unable to view the content of such
communications through the use of search warrants that are served on the service providers.
Individuals who are engaged in criminal activity therefore frequently use end-to-end encrypted
communication services such as those used by Weigand, Akhavan, and other co-conspirators, in
an effort to evade detection by law enforcement (e.g., by preventing law enforcement agents
from collecting incriminating evidence through methods such as wiretaps and search warrants).
During these same chats and emails, co-conspirators in the Transaction Laundering Scheme also
frequently used anonymous email addresses, nicknames, and unsigned emails, in a further effort
to avoid law enforcement detection.

                                               7
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 8 of 44
Honorable Jed S. Rakoff
April 23, 2020


                  Marijuana Marketplace Company. In some cases, those fees exceeded ten percent
                  for the processing of such transactions. 5

        Given the weight of the evidence and the potential length of a sentence in this case, any
individual would be highly incentivized to flee; with Weigand’s utter lack of ties to the United
States and his especially strong ties abroad, that incentive is even stronger.

             c.   Weigand Has the Means To Flee and To Frustrate Any Potential Extradition

        Weigand also has both the means to flee and the ability, once gone, to frustrate any potential
extradition. As noted in his Reconsideration Motion, Weigand is extremely wealthy. He owns
a $3 million home, which he can purportedly borrow against to receive a loan for at least $1 million
in cash. It is also clear from the proposed bail package that Weigand has wealthy friends who are
willing to provide him with money. Not only does Weigand have the means to flee, but because
Germany does not extradite its own citizens, he is also able to fully obstruct extradition back to
the United States if he successfully flees to Germany.

         Weigand’s offer to sign a so-called “waiver of any rights he has to challenge extradition
from Germany and Luxembourg” (Reconsideration Mot. 3) provides no additional assurance
whatsoever. Numerous courts have recognized that such purported waivers are unenforceable
and effectively meaningless. See, e.g., United States v. Morrison, No. 16-MR-118, 2016 WL
7421924, at *4 (W.D.N.Y. Dec. 23, 2016); United States v. Kazeem, No. 15 Cr. 172, 2015 WL
4645357, at *3 (D. Or. Aug. 3, 2015); United States v. Young, Nos. 12 Cr. 502, 12 Cr. 645, 2013
WL 12131300, at *7 (D. Utah Aug. 27, 2013); United States v. Cohen, No. C 10-00547, 2010 WL
5387757, at *9 n.11 (N.D. Cal. Dec. 20, 2010); United States v. Bohn, 330 F. Supp. 2d 960, 961
(W.D. Tenn. 2004); United States v. Stroh, No. 396 Cr. 139, 2000 WL 1832956, at *5 (D. Conn.
Nov. 3, 2000); United States v. Botero, 604 F. Supp. 1028, 1035 (S.D. Fla. 1985). For very good
reason: Any defendant who signs such a purported waiver and then flees will assuredly contest the
validity and/or voluntariness of the waiver, and will get to do so in the jurisdiction of his choosing
(i.e., the one to which he chose to flee). The Department of Justice’s Office of International
Affairs is unaware of any country anywhere in the world that would consider an anticipatory
extradition waiver binding.

        The inclusion of sureties who are collectively pledging $1,000,000 as part of the proposed
bail package also fails to provide any real assurance that Weigand will not flee. Given Weigand’s
substantial financial resources, those who are supporting him have little reason to fear that they
would suffer significant financial harm if Weigand were to flee. That is because Weigand appears
to have both the means to flee and the means to make whole his co-signors should he flee.

        Finally, the inclusion of Weigand’s $3 million home as security in his bail package does
very little to address his risk of flight. The Government is informed by the U.S. Marshals that
property abroad is exceedingly difficult for the U.S. government to seize and thus the proposed
additional security does not meaningfully change the assessment of the defendant’s risk of flight.



5
    Typical transaction fees for comparable credit card transactions are in the range of 1-3%.

                                                  8
          Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 9 of 44
Honorable Jed S. Rakoff
April 23, 2020


             d. The COVID-19 Pandemic Does Not Justify Weigand’s Release At This Time

        Weigand also argues that he should be released as a result of the COVID-19 pandemic and
his alleged vulnerability based on sleep apnea. However, as described above, the Santa Ana Jail
has demonstrated that it is equipped to address the current public health crisis. Furthermore, the
defendant has provided limited support for his claim that his health condition renders him
especially vulnerable to COVID-19.

        As noted above, the Santa Ana Jail has a number of measures in place to protect the health
and safety of its inmates and staff. As of yesterday, there were no cases of COVID-19 among the
staff and inmates at the Santa Ana Jail. Further, no inmates have exhibited flu like symptoms or
COVID-19 related symptoms. Given the length of time that COVID-19 has been present in
California, the measures in place at the Santa Ana Jail appear to be working.

         Weigand’s medical documentation is also an insufficient basis to demonstrate that he is at
high-risk for COVID-19. In particular, the records are approximately two years old, which
suggests that either Weigand’s condition has improved, such that he did not need any follow up,
or that his condition was not so severe to begin with. Notably, according to the Pre Trial Services
Report, Weigand did not report this condition to Pretrial Services when he was asked about his
health. Instead, he reported that he was “in good physical health.” Finally, even according to
the letter from his doctor included in Weigand’s Reconsideration Motion, the doctor acknowledges
that “it is too early in the pandemic . . . to know exactly how much higher the risk for a sleep apnea
/ upper airway resistance syndrome patients is to have a sever course of infection.”
(Reconsideration Mot. Ex. B). Although the letter goes on to note that in general anyone with a
compromised immune system is at significant risk to become severely ill when infected, Weigand
has provided no indication as to whether he presently has such a weakened immune system.

         Finally, that bail has been granted in certain other cases is not a basis to grant bail here—
any more than that bail has been denied in certain other cases is a basis to deny bail. Weigand
cites to other cases, such as United States v. Lopez, 19 cr. 323 (Mar. 26, 2020), in support of his
claim that the pandemic justifies his release on bail. Lopez did not involve a non-citizen with no
ties to the United States; who has substantial ties to country from which extradition is impossible
(Germany); and who has the financial means to flee. 6 Lopez is therefore irrelevant to the Court’s
analysis here. 7


6
    Among other things, the defendant in Lopez lived in the United States and had a family here.
7
  The defendant’s additional argument that he should be released under 18 U.S.C. § 3142(i) is
misplaced. While Weigand’s release would certainly make it more convenient for him and his
counsel to prepare his defense, his release is not “necessary” for the preparation of his defense
under 18 U.S.C. § 3142(i). If that were the case, Section 3142(i) would seemingly compel the
release of all defendants who are currently detained pending trial. Furthermore, unlike in
United States v. Stephens, No. 15-CR-95 (AJN) (S.D.N.Y. Mar. 19, 2020) (ECF Doc. No. 2798),
which is cited by the defense, where the defendant had proffered specific, unrebutted facts
demonstrating that the precautions taken by the BOP were impeding his ability to prepare for a
hearing scheduled just one week in the future, the case here presents no similar circumstances.

                                                  9
        Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 10 of 44
Honorable Jed S. Rakoff
April 23, 2020


                                        CONCLUSION

       For the foregoing reasons, no condition or combination of conditions can reasonably assure
Weigand’s appearance in Court. As Your Honor has already found, Weigand should therefore
remain detained.



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                             By:           /s/
                                                    Christopher J. DiMase / Nicholas Folly/
                                                    Tara LaMorte
                                                    Assistant United States Attorneys
                                                    (212) 637-2433 / (212) 637-1060/
                                                    (212) 335-104




                                               10
Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 11 of 44




          EXHIBIT A
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 12 of 44    1
     K3HsWEIc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.

5                                 20 CR 188 (JSR)

6                                                  Telephone Conference
     RUBEN WEIGAND,
7
                      Defendant.
8
     ------------------------------x
9
                                                   New York, N.Y.
10                                                 March 17, 2020
                                                   3:30 p.m.
11

12   Before:

13                            HON. JED S. RAKOFF,

14                                                 District Judge

15
                                   APPEARANCES
16
     GEOFFREY S. BERMAN
17        United States Attorney for the
          Southern District of New York
18   CHRISTOPHER DiMASE
     TARA LaMORTE
19   NICHOLAS FOLLY
          Assistant United States Attorneys
20
     MICHAEL H. ARTAN
21        Attorney for Defendant

22   ALSO PRESENT:
     LA AUSA Solomon Kim
23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 13 of 44   2
     K3HsWEIc

1              (In chambers)

2              THE COURT:    This is Judge Rakoff.

3              I'm going to put you on the speakerphone.

4              We have a court reporter here.

5              Will the parties please state your names for the

6    record.

7              MR. DIMASE:    Good morning, your Honor.

8              For the government, Christopher DiMase.

9              I'm also joined by AUSA Nicholas Folly and AUSA Tara

10   La Morte.

11             Also, the court, if the court would permit, we have

12   the AUSA from Los Angeles who handled the hearings last week,

13   Solomon Kim.

14             He is also on the line to address any questions that

15   may arise because we were not able to get the transcripts in

16   advance of today's proceeding.

17             THE COURT:    All right.

18             For the defense.

19             MR. ARTAN:    Good afternoon, your Honor.

20             Michael Artan for Mr. Weigand.

21             I have a question for the court before we proceed.

22             I think someone said yesterday I should not use a

23   speaker, but my client's fiance is present in my office, and

24   I'm inquiring whether I could stay on the speaker or not.

25             I certainly would accede to whatever the court


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 14 of 44   3
     K3HsWEIc

1    desires.

2               THE COURT:   Well, you could stay on the speaker.

3               Here is the difficulty.

4               Just keep this in mind.

5               When you're on the speakerphone and I try to interrupt

6    you for a question or something like that, you can't hear me.

7               That's the trouble with speakerphones.

8               So if you will just be sure that when you're speaking

9    on the speakerphone, you pause every minute or so to make sure

10   that I don't have some question for you, then it's fine.

11              MR. ARTAN:   Thank you, your Honor.

12              If it poses a difficulty, I know you'll let me know,

13   and I appreciate the courtesy.

14              I believe there is someone on from pretrial services

15   as well.

16              MS. DEFEO:   Courtney DeFeo, C-o-u-r-t-n-e-y D-e F-e-o.

17              THE COURT:   Thank you.

18              All right.

19              Just to set the table here, this bail hearing

20   originates from a call I received yesterday where I was

21   informed by counsel for both sides that the defendant had been

22   arrested in California, that he had been taken before a

23   magistrate judge who, after receiving the pretrial services

24   report there, which I have a copy of, initially set bail

25   conditions that would authorize the defendant's release.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 15 of 44   4
     K3HsWEIc

1              However, he stayed that order at the request of the

2    U.S. Attorney's office in New York, who wanted to appeal that

3    determination to me.

4              Independent of that, I think, as I understood it at

5    least as of yesterday, one of the bail conditions, namely the

6    posting of a substantial bond by a third party, had not been

7    met.

8              We considered whether it was possible to get the

9    defendant here today, but aside from all the obvious problems,

10   the coronavirus problems would have made it just impossible.

11             We are going ahead without the presence of the

12   defendant, but let me ask defense counsel, you indicated

13   yesterday that you might have an opportunity to speak with him

14   before our telephone conference today.

15             I don't know if you did that or not?

16             MR. ARTAN:    Your Honor, after we were on the phone, I

17   went to go see my client, and he has agreed to waive his

18   presence for today's hearing.

19             THE COURT:    All right.

20             Excellent.

21             OK.

22             Let me hear first from the government and then from

23   defense counsel and then from anyone else who wants to be

24   heard.

25             MR. DIMASE:    Judge, just one point of clarification.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 16 of 44   5
     K3HsWEIc

1              You mentioned having a pretrial services report from

2    California.

3              Based on my conversations with AUSA Kim, I believe

4    there may be two reports.

5              I just want to make sure that you have those.

6              LAW CLERK:    I just gave you the updated one.

7              I can print out the original one.

8              THE COURT:    I've only read the updated one.

9              I'm told there was an earlier one, but I'll take a

10   look if you want.

11             I don't see any reason to take a look at it.

12             This was the updated.

13             the one I read was the later report.

14             MR. DIMASE:    Understood.

15             OK.

16             I take it, maybe the AUSA can clarify this, that the

17   updated report contains all the information that was contained

18   in the original report?

19             THE COURT:    Well, you know, with apologies to anyone

20   who cares, I assume counsel is going to tell me every relevant

21   fact that I need to know right now.

22             MR. DIMASE:    Fair enough.

23             I don't mind doing that, your Honor.

24             I want to make sure that you had all the appropriate

25   information.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 17 of 44   6
     K3HsWEIc

1              With that, typically the government is appealing the

2    decision before the magistrate judge who sets bail conditions,

3    and I shared those with the court yesterday, but in sum, those

4    conditions include a $500,000 bond to be fully secured by

5    equity and real estate owned by a particular person; GPS

6    location monitoring; surrender the defendant's passport; and

7    travel restricted to the Los Angeles area and to the Southern

8    District of New York.

9              We don't believe that those conditions, or frankly any

10   set of conditions, can reasonably assure Mr. Weigand's

11   attendance in court and we are, therefore, seeking detention.

12             I would note at the outset that there was a particular

13   person identified as the surety in the CDCA proceedings.

14             We have been notified by that person, who was prepared

15   at the time to secure the bond with equity and real estate that

16   he owned, that he is no longer prepared to service --

17             THE COURT:    No, I don't think that is especially

18   relevant.

19             I indicated that as much yesterday when defense

20   counsel wanted to have this hearing later, because he wanted to

21   see if he could find someone else who was suitable.

22             If the present conditions are suitable to the court

23   but someone else has to be found, obviously the guy won't be

24   released until someone else is found.

25             But I don't think that is the heart of the matter.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 18 of 44   7
     K3HsWEIc

1              I thought the government was of the view that no set

2    of conditions could assure the risk of flight, assure against

3    the risk of flight, even if the bond was $10 million or two

4    cents.

5              MR. DIMASE:    That is our argument, your Honor.

6              THE COURT:    Well, I would like to hear that argument

7    then and enough of these preliminaries.

8              MR. DIMASE:    So, your Honor, first of all, as you have

9    seen in the pretrial services report, after reviewing the

10   information, they recommend detention.

11             The reason for that are many of the same reasons the

12   government seeks detention.

13             First of all, the defendant is a German citizen.

14             He has no citizenship or other status here in the

15   United States.

16             That is particularly problematic because, as the court

17   may be aware, Germany will not extradite its citizens to the

18   United States for prosecution on criminal charges.

19             To the extent that the defendant is able to leave the

20   United States and return to Germany, he cannot be brought back

21   to be prosecuted on the charge in the indictment.

22             Moreover, he has no ties to the United States.

23             He has no family here in the United States, no

24   property that the government is aware of, no employment here,

25   quite infrequent travel here.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 19 of 44   8
     K3HsWEIc

1              In point of fact, on this trip -- I'll just go back to

2    how this arrest developed -- Mr. Weigand was flying from

3    Zurich, Switzerland, to San Jose, Costa Rica, and he had a

4    stopover at Los Angeles International Airport in California.

5              And it was at the Los Angeles airport he was arrested

6    by agents on the arrest warrant associated with the indictment.

7              Even on this trip, Mr. Weigand was not intending to

8    stay or spend any significant time.

9              In fact, I believe his flight was scheduled to leave

10   five hours after -- his flight out to Costa Rica was scheduled

11   to leave five hours after his flight from Zurich arrived.

12             In sum, defendant is a foreign citizen to a country

13   that won't extradite.

14             Has no ties really here to the United States.

15             Secondly, it is clear from the allegations in the

16   indictment that this is somebody who is connected to a criminal

17   network with access to substantial financial resources.

18             As the court is no doubt aware from reading the

19   indictment, the charged scheme is a bank fraud scheme involving

20   the processing of over $100 million using phony corporations

21   and offshore bank accounts.

22             In fact, I'll get to this a little later when I

23   discuss the penalties that the defendant faces, but that is

24   likely a significant underestimate of the actual amount of

25   money handled by this organization, because it only accounts


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 20 of 44   9
     K3HsWEIc

1    for one of the significant credit card companies that was

2    involved in the scheme.

3              We have not obtained records from the other of the two

4    largest credit card players.

5              It could easily be twice that amount, if not more.

6              So I think it also bears note that the government is

7    aware that at least one player in the scheme was earning as

8    much as 8.5 percent of the transactions.

9              So we're talking about, first of all, a very large

10   figure in terms of the money that was flowing through accounts

11   that the defendant and his coconspirators controlled, and then

12   fees that are a substantial portion of that amount of money.

13             So we're talking about a group of people that have

14   access, I think it is fair to say, to substantial resources,

15   many of which may be offshore.

16             Turning to the evidence against this defendant, the

17   evidence is strong.

18             The government has detailed text message conversations

19   involving the defendant in which he and his coconspirators

20   discussed this scheme that is charged in the indictment, which

21   I'll call the miscoding scheme for lack of a better word.

22             We also have anticipated testimony from a

23   coconspirator witness, among other things, placing the

24   defendant in one or more meetings related to the criminal

25   scheme.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 21 of 44   10
     K3HsWEIc

1               We have developed evidence that the defendant and his

2    coconspirators used encrypted services, encrypted chat

3    messages, such as Telegram, and e-mail, such as ProtonMail, to

4    avoid law enforcement detection, and also used anonymous e-mail

5    addresses, nicknames, and unsigned e-mails, among other things,

6    to avoid law enforcement detection.

7               So this case is strong against the defendant.

8               turning to the charge, the charge is serious.

9               This is a charge that carries a 30-year statutory

10   maximum.

11              It is a scheme, as I noted before, that involves at

12   least $100 million, but likely much more than that.

13              The guidelines, I understand, were discussed at some

14   length in the California proceedings, I think, at a minimum, it

15   is fair to say somewhere in the ballpark of 70 to 87 months,

16   and I can tell the court how I'm arriving at that.

17              I think there is an argument that the entire $100

18   million, the government is aware of today, could constitute

19   loss under the guidelines.

20              Under that scenario, the range is much higher, at 135

21   to 168 months, based on $100 million loss.

22              But even if it were to take a more conservative

23   approach and really base the loss on gain, because the loss is

24   not easily calculable under the guidelines, I think using the

25   8.5 percent number as a proxy for the amount earned here, that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 22 of 44   11
     K3HsWEIc

1    is in the ballpark of eight and a half million, that gets you

2    to an offense level of 27 and a resulting guidelines range of

3    70 to 87 months.

4              So that is a substantial sentence, especially in a

5    white collar case, and it could be much higher than that.

6              The bottom line is, between the strength of the

7    evidence against the defendant and the seriousness of the

8    charge, along with the consequences it carries, there are

9    strong defenses for this defendant who has no ties here, who is

10   a German citizen, and were he to return to Germany, could avoid

11   ever being prosecuted here in the United States, flee back to

12   that country or elsewhere in the world.

13             There is one other point I want to bring to the

14   court's attention in connection with this bail proceeding,

15   which is the post-arrest statement made by Mr. Weigand, which

16   I think goes a little bit to his likelihood of complying with

17   bail conditions in terms of, you know, his basically coming to

18   terms with the charges against him and his willingness to be

19   honest with law enforcement.

20             So he told the agents during his post-arrest statement

21   that he did not have any involvement with a company that is

22   listed in the indictment as the marijuana -- I'm not sure, I'm

23   forgetting the precise definition -- the company to which

24   Mr. Weigand's coconspirators provided the services.

25             Mr. Weigand denied any involvement with that company,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 23 of 44   12
     K3HsWEIc

1    but the evidence shows that he was heavily involved in the

2    scheme and that he knew full well that he and his coconspirator

3    handling marijuana transaction proceeds through that company,

4    including text messages, chat messages, and other evidence of

5    that nature where Mr. Weigand is discussing the scheme.

6              In addition, Mr. Weigand was questioned about an

7    e-mail address that the government has connected both to him

8    and to the scheme.

9              Again, he, when questioned about that e-mail address,

10   he denied being connected to it or using it and, in fact, the

11   evidence shows that not only was that his e-mail address, but

12   that he was using it in furtherance of the charged scheme.

13             So to add to everything else, this is a person who

14   has, in the context of a post-arrest statement, when agents

15   spoke to him after his arrest at the airport, lied and denied

16   any involvement in the charged offense.

17             So for all those reasons, your Honor, I think

18   primarily based on the lack of any ties here, the German

19   citizenship, the extradition problem, combined with the

20   strength of the evidence, the seriousness of the charge, and

21   the financial resources that Mr. Weigand has to flee, we

22   believe he presents a very, very serious risk of flight that

23   cannot be mitigated with any set of bail conditions at all, and

24   that he should be, therefore, detained.

25             THE COURT:    All right.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 24 of 44   13
     K3HsWEIc

1              Let me hear from defense counsel.

2              MR. ARTAN:    Thank you, your Honor.

3              To begin, just to get one point out of the way, the

4    defense would like to emphasize the fact that there is no risk

5    to the community because the indictment in paragraph six

6    acknowledges that whatever has been alleged stopped in 2019.

7              So I would just like to put that little point to rest

8    before getting to the issue of flight risk.

9              The government and defense has a hugely different

10   point of view with respect to the loss amount in this case, and

11   I think it is important to talk about what the alleged scheme

12   is and, of course, my client is not acceding to any

13   involvement, but the alleged scheme is basically marijuana

14   dispensaries here in California and Oregon, which are legal

15   operations according to state law.

16             And I, of course, acknowledge the fact that state law

17   and federal law are at odds in that regard, but in the state of

18   California and the state of Oregon, the dispensaries were

19   operating legally.

20             There was a company Eaze, which is not named in the

21   indictment, but that is what is being discussed here was the

22   subject of civil litigation last year, was sort of an Uber,

23   if you will, type company which was delivering marijuana to

24   customers in California and Oregon.

25             The customers, up until last year, were using credit


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 25 of 44   14
     K3HsWEIc

1    cards to pay for the marijuana deliveries.

2              The company Eaze, which I believe is the company that

3    Mr. DiMase was talking about --

4              MR. DIMASE:    That's correct.

5              MR. ARTAN:    -- was then processing --

6              I'm sorry?

7              MR. DIMASE:    I just said that that was correct.

8              MR. ARTAN:    That company --

9              Could you repeat that, please?

10             MR. DIMASE:    I'm sorry.

11             I just was saying --

12             MR. ARTAN:    In any event --

13             MR. DIMASE:    -- you're correct, that is the company,

14   Eaze, that we were discussing.

15             MR. ARTAN:    OK.

16             So Eaze then was dealing with e-commerce facilities to

17   process the credit cards.

18             The credit cards would be processed, and full payment

19   was made to the dispensaries.

20             So when the government is talking about a loss, there

21   was no loss to anyone.

22             The financial institutions were all made fully whole,

23   the purchasers of the marijuana basically paid for their

24   marijuana, and the dispensaries received their money.

25             To suggest that there is a $100 million loss in this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 26 of 44   15
     K3HsWEIc

1    case is completely at odds with what the structure alleged by

2    the government constituted.

3              The fact is that the government's case is based on a

4    technical interpretation of Section 1344(2), which talks about

5    getting money under some false pretense, but the fact is there

6    a no loss and no intended loss in this case.

7              So the defense would like to emphasize the fact that

8    although there might be some technical argument of a bank

9    fraud -- again, I am not conceding that -- but if there is a

10   technical argument as to bank fraud, we have a case where there

11   is no loss and no intended loss.

12             If you had a no-loss bank fraud case, which is our

13   view of what this is, and it is also the way the indictment is

14   laid out.

15             You're not talking about 70 to 87 months, you're

16   talking about a sentence of less than a year.

17             I would also like to emphasize the fact that

18   throughout this indictment, it does not say anywhere what

19   Mr. Weigand is accused of doing.

20             Throughout the indictment, it says he and his

21   conspirators, he and his conspirators did X, Y, and Z.

22             There is not a single instance in the indictment which

23   identifies what conduct he is supposedly to have done.

24             This is of great concern because the government speaks

25   in broad terms about a criminal network and so on, and the fact


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 27 of 44   16
     K3HsWEIc

1    is that his involvement, alleged involvement, could have been

2    as small as making an introduction and he could be tied up in

3    this situation, and the Court has no way of knowing what it is

4    he is supposed to have done.

5              My client has been in the e-commerce industry for a

6    good number of years.

7              In fact, I won't say the entire period of e-commerce,

8    but for an extended time.

9              He is deeply respected in Europe.

10             He is a very successful e-commerce consultant.

11             It is a legitimate company, it is a series of

12   legitimate companies, and I would emphasize the fact that he

13   has no criminal record.

14             He has no history of any criminal conduct.

15             The e-commerce world is complicated, your Honor, and

16   the fact is that you have, even under any circumstance, when

17   you're talking about e-commerce, these same types of accounts

18   and same types of setups would be used whether they were

19   selling marijuana or selling widgets or selling on eBay.

20             The fact is that that is consistent with how

21   e-commerce exists and operates.

22             I think there is a temptation to get too far -- at

23   least to get caught up in the idea that all this money was

24   going through the accounts, but it all came back to where it

25   was supposed to go.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 28 of 44   17
     K3HsWEIc

1              Additionally, your Honor, I would like to point out

2    that insofar as the post-arrest statements, I talked to my

3    client about them.

4              He was asked if he had involvement with Eaze and he

5    does not have involvement with Eaze.

6              Eaze, even if you believe the government's view of

7    what happened, Eaze would have been way down the road and it

8    would have been a situation where if my client was involved, he

9    would have been involved with parties other than Eaze.

10             Insofar as this e-mail address is concerned, he still

11   denies that it is his e-mail.

12             He wasn't asked if he ever used it, he was asked if it

13   was his e-mail.

14             I would suggest to the court that someone who is a

15   successful European businessman -- and I haven't heard any

16   doubt about that -- would actually put himself in a position of

17   hiding out in Germany the rest of his life over what would

18   appear, from the defense perspective, of being a no-loss bank

19   fraud case.

20             As to ties here in Los Angeles, my client has ties

21   here.

22             He has friends here that he's known for a long time.

23             One person was willing to be a surety, and as I told

24   the court yesterday and as Mr. DiMase has reiterated today, he

25   has chosen not to continue in that circumstance.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 29 of 44   18
     K3HsWEIc

1              But the fact is my client does have ties here, he is

2    able to live here or in New York, where he also has friends,

3    and the picture as a total is important for the court to

4    understand.

5              He is a successful businessman with an unidentified

6    role in a no-loss bank fraud case, your Honor.

7              I think understanding that, the magistrate judge

8    appropriately granted a bond of $500,000 secured by property,

9    my client has already provided -- the passport was already

10   turned over to pretrial services here in Los Angeles, the FBI

11   had it and gave it to the pretrial services office, and so that

12   has already occurred, and the Court also required location

13   monitoring, GPS monitoring.

14             The defense would suggest that, taken in combination,

15   the factors and terms and conditions of bond set forth by the

16   magistrate judge here in Los Angeles more than adequately

17   assure the government of Mr. Weigand's appearance in court and

18   that the magistrate judge made an appropriate decision.

19             Insofar as the pretrial services' recommendation is

20   concerned, the pretrial services' original recommendation, your

21   Honor, was that my client be released on a $100,000 unsecured

22   bond with $50,000 cash deposit.

23             That was the report issued last Tuesday.

24             On Friday, when the court actually made its finding,

25   the pretrial services agency recommended detention based on the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 30 of 44   19
     K3HsWEIc

1    government's statement to them that there was $100 million

2    loss.

3              I would suggest to the court that the pretrial

4    services' original position should also be recognized, because

5    this is not a $100 million loss case and there was no loss and

6    no intended loss.

7              Obviously, if the court has any questions -- I'm

8    sorry.

9              THE COURT:    No, but let me hear --

10             MR. ARTAN:    I forgot to add one thing to your Honor.

11             I apologize.

12             The government has mentioned encrypted messages and so

13   on.

14             And the fact is, your Honor, that almost every

15   industry I'm aware of that involves either the transmission of

16   financial information or involves the transmission of

17   confidential communication, even medical records and legal

18   communication involves encrypted messaging.

19             Virtually every big law firm I deal with and whatever

20   healthcare providers I represent, everything is encrypted.

21             So to suggest that the fact of the messages being

22   encrypted is nefarious, I think is a bit misleading.

23             Thank you for that, your Honor.

24             THE COURT:    Thank you.

25             Let me hear briefly from the government in rebuttal.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 31 of 44   20
     K3HsWEIc

1              MR. DIMASE:    Thank you, your Honor.

2              For one thing, I think very little was said about U.S.

3    ties.

4              It is very unclear to me, other than "friends," that

5    Mr. Weigand has any real ties to the U.S. or any specifics on

6    that.

7              Nor were the issues of the inability to extradite him

8    from Germany or his profits really addressed, but let me

9    address the two things that were brought up at some length;

10   one, the evidence and what Mr. Weigand's scheme was, and two,

11   the loss issue.

12             On his role, I think Mr. Artan said something like

13   this was, at best, a technical violation.

14             The scheme involved regular lies to banks in order to

15   force them or permit them to transactions they would never have

16   transacted otherwise.

17             The scheme is complex, but actually it is not, as

18   Mr. Artan suggests, complicated.

19             Mr. Weigand and his coconspirators were responsible --

20   and Mr. Weigand, in particular, was responsible for helping

21   create fake companies that looked like real merchants and then

22   submitting application packs, they are called, which contained

23   all the information about the fake merchant, what they do, what

24   their line of business is, their expected revenue, things of

25   that nature to a bank, and then setting up an account in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 32 of 44   21
     K3HsWEIc

1    name of that fake merchant so that the credit card companies

2    will think that customers, when they are buying marijuana, are

3    actually buying, let's just say, golf balls.

4              So golfballs.com is a merchant.

5              Mr. Weigand is involved in putting together

6    application packs and submitting them to banks with fake

7    companies listed in them in order to allow these transactions

8    to be processed.

9              Visa, Mastercard, U.S. banks, none of them would

10   handle this traffic otherwise.

11             So it is not a complicated scheme and it is not a

12   technical bank fraud violation.

13             It is a series of regular lies to banks to get them to

14   move money that they absolutely would not otherwise.

15             Mr. Weigand's involvement included submitting

16   application packs.

17             He also had direct relationships with so-called

18   acquiring banks, the banks where the merchants had their

19   accounts to receive these funds, to help this company, Eaze,

20   process that marijuana traffic and move the money through the

21   financial system.

22             There is evidence that he attended a meeting in

23   California with coconspirators to map out how they would

24   operate this scheme, and it is clear from the electronic

25   messages that he knew that this was marijuana traffic going


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 33 of 44   22
     K3HsWEIc

1    through e-merchants and the banks, that he knew the real

2    customer was Eaze, and that the companies were phony, and even

3    discussed the submission of these application packs to banks to

4    facilitate the scheme.

5              Let me turn now to loss.

6              With respect to loss, there is a loss here.

7              Whether it is $100 million, which is the government's

8    position, or not, one way or the other, there was exposure to

9    banks and credit card companies to legal risk and reputational

10   harm, at a minimum.

11             As I said, the banks and credit card companies simply

12   would not have processed this money.

13             It isn't really fair to say the money went all where

14   it was supposed to go.

15             Large chunks of this money went to the criminal actors

16   responsible for facilitating the lies to banks.

17             At the end of the day, the dispensaries got paid,

18   that's true, but a big percentage was lopped off to facilitate

19   these lies to make sure the transactions went through.

20             So even if it is not 100 million -- as I already said

21   100 million really underestimates the amount, it is only from

22   one of the major credit card companies -- the guidelines

23   direct, under application note Section 2B1.1, application note

24   3(b), that the court says that the gain resulted from the

25   offense, as an alternate measure of loss, only if there is a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 34 of 44   23
     K3HsWEIc

1    loss that recently cannot be determined.

2               As I said, there was clearly a loss here.

3               Whether it is 100 million or some other amount, that

4    is difficult to calculate.

5               For that reason, at a minimum, the court would

6    calculate the gain, which is a substantial percentage of this

7    100 million or much more that passed through these phony

8    merchant accounts.

9               So the government just does not agree at all with this

10   theory that there is simply no loss in this case and that the

11   guidelines are as low as Mr. Artan suggests.

12              THE COURT:   All right.

13              Unless anyone else has anything to say, I'm prepared

14   to rule.

15              MR. ALEINIKOFF:    If the court would indulge a brief

16   rebuttal, I would appreciate that.

17              THE COURT:   Absolutely.

18              MR. ARTAN:   Insofar as Mr. Weigand's role is

19   concerned, we hardly dispute the way it's been expressed by the

20   government.

21              Again, the indictment itself is incredibly vague and

22   these broad statements, I think, should be limited in terms of

23   the emphasis the court adopts.

24              Insofar as the ties are concerned, your Honor, there

25   is no question that my client doesn't have family here.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 35 of 44   24
     K3HsWEIc

1              He is not a resident here.

2              This isn't a standard situation of ties, but the fact

3    is that he is an extremely successful businessperson, and

4    people who are in his position certainly don't want to be

5    restricted to one country for the rest of their lives with the

6    idea that a defensible case is out there.

7              I don't want to belabor the loss situation too much,

8    your Honor.

9              But when the government says that the banks would not

10   have done this without the miscoding, the fact is, your Honor,

11   the banks made substantial money on every one of these credit

12   card transactions.

13             The banks made money.

14             So to suggest that there was a loss to the bank is

15   simply fanciful.

16             Every credit card transaction involved a bank fee

17   where they made money.

18             Now, the fact that they might not have done it doesn't

19   alter the fact that the banks got -- if the volume is what the

20   government says, the banks made millions and millions of

21   dollars even though they were "defrauded."

22             It is an odd-ball situation, your Honor.

23             And if federal law was consistent with California

24   Oregon law, I guess we would be in a different posture right

25   now, but this is where we are, and I would suggest to the court


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 36 of 44   25
     K3HsWEIc

1    that the magistrate judge in California was correct in his

2    ruling.

3              THE COURT:    All right.

4              Thank you very much.

5              I think the very fine presentation by both sides in

6    one respect seems to me to be a little misfocused, and that is

7    by the emphasis on loss or no loss and the concomitant emphasis

8    on how that affects the guidelines.

9              To begin with, loss is not an element of this crime.

10             The essence of bank fraud, like the mail fraud statute

11   for which it is derived which goes back to 1872, is that you

12   lied to someone from whom you were seeking to get money or

13   property or the like.

14             You put them at risk because if they had known the

15   truth, they might or might not have gone along with what you

16   were proposing.

17             But under federal law, and really under the common law

18   of England as well, you had to tell them the truth.

19             The gist of the indictment, as I read it, is that the

20   grand jury determined that there was probable cause to believe

21   that this defendant and his confederates repeatedly lied to the

22   banks in substantial transactions and multiple transactions and

23   thereby put them, at a minimum, at the risk of entering into a

24   transaction that they believed was different from what it

25   actually was.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 37 of 44   26
     K3HsWEIc

1              That is the heart of federal fraud statutes.

2              I have, in numerous written decisions as well as oral

3    statements made at sentencing, pointed out how misguided the

4    guidelines are in their inornate attention to loss when it is

5    not even an element of the crime.

6              To be frank, I think the guidelines in this respect

7    are totally irrational, and whether it is $100 million or no

8    loss is not irrelevant, but it is not, in my view, central to

9    the inquiry.

10             I have sentenced people to well below the guidelines

11   when the guidelines were simply a figure based largely on loss,

12   and I've sentenced people to above the guidelines when I

13   thought that other factors showed that they were substantial

14   crooks.

15             While I appreciate all the arguments from both sides

16   on the loss issue and the concomitant guideline issue, I think

17   it is somewhat besides the point, or at least not totally

18   besides the point, but not central to the inquiry.

19             What I think is central to the inquiry is, first, the

20   seeming strength of the government's case.

21             Now, I say seeming because I always hold open, in any

22   bail situation, reconsidering the matter if I find reason to

23   believe that the government has materially overstated the

24   strength of its case.

25             But given the nature of the transactions here and the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 38 of 44   27
     K3HsWEIc

1    nature of the charge, it sounds like a strong case, well

2    supported.

3              The most important factor, though, as I'm sure both

4    counsel recognize, is the utter lack of ties that this

5    defendant has with the United States of any meaningful sort,

6    coupled with the extradition bar from Germany, coupled with the

7    obvious motive to flee that anyone would have who knew that

8    they were facing a serious felony charge, regardless of what

9    the sentence might turn out to be if convicted.

10             I was a little surprised to hear defense counsel say

11   that, Oh, no respected businessman would want to spend his time

12   cooped up in a country that couldn't extradite him.

13             One thinks of Marc Rich, who spent, what, 30 years in

14   Switzerland because Switzerland wouldn't extradite him, even

15   though he was an American citizen with substantial ties to the

16   United States.

17             One thinks more recently of Mr. Goshen and his flight

18   after all sorts of representations were made to the Japanese

19   authorities to get him released on bail.

20             But every case is different, and I don't mean to tar

21   this defendant with those cases.

22             My point is that this defendant has an obvious motive

23   to flee, has the wherewithal to flee, has a particularly strong

24   reason to flee in light of the no extradition situation, and

25   that coupled with all the other comments I've made convinces me


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 39 of 44   28
     K3HsWEIc

1    that no set of conditions could reasonably assure that he is

2    not a substantial flight risk.

3              So I overrule the magistrate judge and Mr. Weigand

4    will be detained.

5              Now, we need to arrange to get him to New York.

6              We need to arrange for an arraignment, if he wishes

7    New York counsel, of course we need to get him an opportunity

8    to retain New York counsel.

9              Although I will be frank to say that I so far have

10   been very impressed by his California counsel, but that's the

11   defendant's decision to make.

12             On the other hand, we have the vicissitudes attendant

13   on the coronavirus situation.

14             My suggestion is that we put this down for arraignment

15   on April 28.

16             That is almost, what, five, six weeks from now.

17             That's much longer than I would do, but for the

18   coronavirus, I recognize that that presents substantial

19   problems.

20             I'm willing to do an earlier arraignment if defendant

21   wants, but assuming that he wants the time to retain counsel

22   and have counsel get up to speed and so forth, we would have

23   the arraignment in my court at 2:00 p.m. on April 28.

24             Is there anything counsel wants to raise with the

25   Court?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 40 of 44   29
     K3HsWEIc

1              MR. ARTAN:    Your Honor, if, in fact, I can't say for

2    sure I might stay on the case, but we may also be getting

3    counsel in New York.

4              If, in fact, we were in a position to be arraigned

5    early and Mr. Weigand was obviously in your district, could we

6    advance the date, giving notice to the court, would that be

7    agreeable?

8              THE COURT:    Absolutely.

9              I'm here.

10             Our court has not shut down, and all you need to do is

11   jointly call the court with your adversary and I'm usually

12   prepared to do an arraignment on 24-hour notice.

13             MR. ARTAN:    Thank you, your Honor.

14             THE COURT:    All right.

15             Anything else?

16             MR. DIMASE:    Judge, just two quick points on the

17   timing of everything.

18             At the moment, Mr. Weigand has an identity hearing

19   scheduled in California for, I believe, next Tuesday or

20   Wednesday.

21             We would like to know whether it is on this call or

22   shortly thereafter whether he intends to continue to pursue

23   that hearing or not.

24             I think that may affect the timing of his removal to

25   New York.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 41 of 44   30
     K3HsWEIc

1              THE COURT:    I'm not going to ask defense counsel to

2    add to that on this call because he would need to consult with

3    his client further given today's result.

4              I assume he will let you know promptly and well before

5    the day of the hearing.

6              MR. DIMASE:    Very good.

7              I think what will need to happen is there will need to

8    be a further proceeding in California where, in light of this

9    court's detention order, that court orders Mr. Weigand removed

10   here to New York.

11             Perhaps the identity hearing can be adjudicated one

12   way or the other, also that is by consent or with adversarial

13   proceeding, and then following that hearing, assuming the

14   government succeeds, he would be ordered removed to New York.

15             THE COURT:    Right.

16             MR. DIMASE:    The second issue --

17             MR. ARTAN:    May I butt in here?

18             MR. DIMASE:    Sure.

19             MR. ARTAN:    The court already set, the magistrate

20   court set Tuesday afternoon, March 24, for the identity hearing

21   and asked that we notify the government by Friday as to whether

22   we would be contesting identity so that the government could

23   avoid having a witness flown out.

24             So the matter is already on calendar for March 24.

25             THE COURT:    That's fine.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 42 of 44   31
     K3HsWEIc

1              MR. ARTAN:    I'm not sure that --

2              THE COURT:    That schedule is fine.

3              You'll let the government know by Friday, and if the

4    answer is you want the hearing, the hearing will be held on

5    March 24.

6              That is fully consistent with the arraignment date

7    that I just set.

8              It still gives you plenty of time.

9              MR. DIMASE:    I'm not asking the court to order this,

10   but to the extent that the counsel can provide a little bit

11   more notice on Friday, there are some pretty severe

12   restrictions in place for agent travel, which would require

13   some approvals to get the agents flown back to LA.

14             If there is any way you could let us know sooner than

15   Friday, we would greatly appreciate that.

16             MR. ARTAN:    I'll do my best.

17             I'm going to try to see my client tomorrow and let you

18   know.

19             MR. DIMASE:    Thank you.

20             The only other thing I would say, your Honor, is just

21   obviously the coronavirus presents somewhat of an unknown.

22             I did hear from the marshals today that there were

23   some delays in getting people produced from other districts.

24             I don't think that the court's schedule is

25   unreasonable.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 43 of 44   32
     K3HsWEIc

1              It still gives a significant amount of time to get the

2    defendant here, but I will let the court now if we foresee any

3    issues with that timeline in light of the unique events

4    unfolding right now.

5              THE COURT:    That's fine, although it was precisely

6    because of that that I picked a date so far in the future.

7              My normal practice is to arraign a defendant the day

8    after he or she is indicted, not to give six weeks from the

9    time of a bail hearing.

10             Do your best, and obviously none of us can predict

11   exactly what will happen, so if there is a problem, of course

12   my practice, which the government I'm sure knows, but just for

13   defense counsel's benefit, don't ever send me a letter without

14   prior permission of the court.

15             If you have any kind of application whatsoever, just

16   get your adversary and call me and I will make myself available

17   and that way we can resolve any disputes very expeditiously.

18             I will, pursuant to Section 3161 of Title 18, exclude

19   all time between now and April 28, finding that such time is

20   necessary for the identification hearing, for the

21   transportation of the defendant, and also because, particularly

22   given the coronavirus, the best interest of justice in

23   excluding such time substantially outweighs the interest of the

24   public and the defendant in a speedy trial.

25             Anything else we need to take up?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:20-cr-00188-JSR Document 27 Filed 04/23/20 Page 44 of 44   33
     K3HsWEIc

1              MR. DIMASE:    Nothing from the government, your Honor.

2              Thank you.

3              MR. ARTAN:    Nothing from the defense.

4              Thank you.

5              THE COURT:    Thanks very much.

6              Bye-bye.

7              (Adjourned)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
